DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks
The Examiner would like to note that the method steps of claim 20 do not have to be given weight because there is no functional relationship between the medium and the video processing apparatus or computer (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA). The non-transitory computer-readable recording medium serves as a support for the data (i.e. the bitstream) which is not used by the computer for any other purpose. However, in the interest of compact prosecution, the Examiner has still included citations below. The Examiner recommends adding instructions stored on the non-transitory computer-readable medium which cause a processor to generate a bitstream similar to claim 19 as claim 20 differentiates itself already with a bitstream generation step. 

Claim Objections
Claim 8 is objected to because of the following informalities:  on line 2, “Nis great than 1” should be “N is greater than 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera et al. (U.S. 2013/0188733), hereinafter Van der Auwera in view of Taquet et al. ("Non-Linear Adaptive Loop Filter," Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/EC JTC 1/SC 29AWG 11, 13th Meeting, Marrakech, MA, 9-18 January 2019, document JVET-M0385, 2019), hereinafter Taquet. Taquet was cited in the Applicant’s IDS dated 9/10/21.

	Regarding claims 1, 12 and 19, Van der Auwera discloses a method, apparatus and non-transitory computer-readable storage medium for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0174]), cause the processor to: 

	wherein a clipping parameter for filtering ([0069]) a reconstruction of a first video unit of a video region ([0066]-[0067]) using a non-linear adaptive loop filter is derived based on first side information included in the bitstream and a first adaptation parameter set identification ([0055] and [0151]). 
	Van der Auwera suggests using an APS for ALF parameters ([0055] and [0151]). Van der Auwera does not explicitly disclose wherein filtering coefficients for filtering the reconstruction of the first video unit using a non-linear adaptive loop filter is derived based on second side information included in the bitstream and the first adaptation parameter set identification.
	However, Taquet teaches wherein a clipping parameter for filtering a reconstruction of a first video unit of a video region using a non-linear adaptive loop filter is derived based on first side information included in the bitstream (Taquet p. 2, section 2.2) and a first adaptation parameter set identification (Taquet p. 2, section 2.2, equation 4), and 
	wherein filtering coefficients for filtering the reconstruction of the first video unit using a non-linear adaptive loop filter is derived based on second side information included in the bitstream (Taquet p. 2, section 2.2) and the first adaptation parameter set identification (Taquet p. 2, section 2.2 and equation 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Van der Auwera with the missing limitations as taught by Taquet to cap the difference between the input sample value to be filtered and the other neighbor input sample values of the filter (Taquet Abstract).

Regarding claims 2 and 13, Van der Auwera in view of Taquet teaches the method and apparatus of claims 1 and 12, wherein in a case that at least some of the filtering coefficients associated 
The same motivation for claim 1 applies to claims 2 and 13.

Regarding claims 3 and 14, Van der Auwera in view of Taquet teaches the method and apparatus of claims 1 and 12, wherein in a case that a prediction from data information associated with the first adaptation parameter set identification is enabled (Van der Auwera [0055]-[0056]) for at least some of the filtering coefficients of the first video unit (Van der Auwera [0080]), the data information associated with the first adaptation parameter set identification is also used for predicting the clipping parameter (Taquet p. 2, section 2.2 and equation 4). 
The same motivation for claim 1 applies to claims 3 and 14.

	Regarding claims 4 and 15, Van der Auwera in view of Taquet teaches the method and apparatus of claims 1 and 12, wherein the first video unit is a coding tree unit, a coding tree block, or a slice (Van der Auwera Abstract and [0007]). 

	Regarding claims 5 and 16, Van der Auwera in view of Taquet teaches the method and apparatus of claims 1 and 12, wherein for a first sample in the first video unit, a first filtering index is derived based on multiple sample differences in different directions (Taquet p. 2, section 2.2 and p. 10). 
	The same motivation for claim 1 applies to claims 5 and 16.


	The same motivation for claim 1 applies to claims 6 and 17.

	Regarding claims 7 and 18, Van der Auwera in view of Taquet teaches the method and apparatus of claims 5 and 16, wherein the first video unit is split into multiple M*M video sub-region, and the multiple sample differences in different directions are derived for every M*M video sub-region, and wherein M is equal to 2 or 4 (Taquet p. 10 of NPL). 
	The same motivation for claim 1 applies to claims 7 and 18.

	Regarding claim 9, Van der Auwera in view of Taquet teaches the method of claim 6, wherein the clipping parameter is derived further based on a bit-depth value of the first video unit (Taquet p. 2, section 2.2). 
	The same motivation for claim 1 applies to claim 9.

	Regarding claim 10, Van der Auwera in view of Taquet teaches the method of claim 1, wherein the conversion includes encoding the video into the bitstream (Van der Auwera [0050]). 

	Regarding claim 11, Van der Auwera in view of Taquet teaches the method of claim 2, wherein the conversion includes decoding the video from the bitstream (Van der Auwera [0050]). 

	Regarding claim 20, Van der Auwera in view of Taquet teaches a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera in view of Taquet as applied to claim 7 above, and further in view of Song (U.S. 2005/0281479).

	Regarding claim 8, Van der Auwera in view of Taquet teaches the method of claim 7. Van der Auwera does not explicitly disclose wherein the multiple sample differences in different directions are derived based on 1:N subsampling rate, wherein N is great than 1.
	However, Song teaches, wherein the multiple sample differences in different directions are derived based on 1:N subsampling rate, wherein N is great than 1 (Song [0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Van der Auwera in view of Taquet with the missing limitations as taught by Song to reduce the amount of computations required for calculation of a motion vector by reducing the size of a detection area (Song [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van der Auwera et al. (U.S. 2014/0192892) discloses adaptation parameter sets (APS) for filter parameters ([0006]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.